968 S.W.2d 916 (1998)
In re VALERO ENERGY CORPORATION, Valero Management Company, VMGA Company, VNGC Holding Company, Valero Natural Gas Company, Valero Eastex Pipeline Company, Valero Transmission Company, Valero Gas Marketing Company, Valero Gas Storage Company, et al., Relators.
No. 97-0307.
Supreme Court of Texas.
May 8, 1998.
Andrew M. Edison, J. Clifford Gunter, III, Martin E. Loeber, Gayle A. Boone, Houston.
Craig B. Glidden, Philip A. Lionberger, David A. Pluchinsky, Donald B. McFall, Timothy J. Hill, Houston.
PER CURIAM.
Valero Energy Corporation and others bring this original action seeking a writ of mandamus compelling the trial court to order arbitration of all claims raised in the underlying lawsuit. In that suit, Valero moved to compel arbitration under both the Federal Arbitration Act, 9 U.S.C. §§ 1-16, and the Texas Arbitration Act, which is currently found at Tex. Civ. Prac. & Rem.Code §§ 171.001-.098.[1] The trial court denied the motion. Valero then sought review in the court of appeals, filing a motion for leave to file a petition for writ of mandamus based on the federal act, and an interlocutory appeal based on the state arbitration act. The court of appeals overruled the motion for leave to file, but stayed the trial court proceedings pending resolution of the interlocutory appeal. Thereafter, Valero filed a motion for leave to file a petition for mandamus with this Court.
By statute, a denial of a motion to compel arbitration under the Texas Arbitration Act is appealable. See TEX. CIV. PRAC. & REM. CODE § 171.098. There is no similar provision for an appeal based on the federal act when proceeding in the state courts. We have held, however, that mandamus is appropriate when a state court erroneously denies a motion to compel arbitration under the federal scheme. See Jack B. Anglin Co. v. Tipps, 842 S.W.2d 266, 271-72 (Tex.1992) (orig.proceeding). We nevertheless decline at this time to consider the issues presented by Valero's motion because the outcome of the proceedings in the court of appeals regarding the state arbitration claim may moot the issue in this Court.
We note for future cases that the better course of action for a court of appeals confronted *917 with an interlocutory appeal and a mandamus proceeding seeking to compel arbitration would be to consolidate the two proceedings and render a decision disposing of both simultaneously, thereby conserving judicial resources and the resources of the parties. Accordingly, we dismiss the motion for leave to file without prejudice to its renewal.
NOTES
[1]  Although Valero brought its action under former TEX. CIV. PRAC. & REM.CODE § 171.017, see Act of May 26, 1995, 74th Leg., R.S., ch. 588, 1995 Tex. Gen. Laws 3402, deleted by Act of May 8, 1997, 75th Leg., ch. 165, § 5.01, 1997 Tex. Gen. Laws 327, 329 and recodified at TEX. CIV. PRAC. & REM. CODE § 171.098, no substantive changes were made when the statute was amended in 1997. For ease of reference, we cite to the current version of the statute.